— Order, Supreme Court, New York County (David B. Saxe, J.) entered February 20, 1992, which, inter alia, granted plaintiff’s motion for summary judgment against defendant Rateb and awarded plaintiff damages of $55,944.52 plus interest, unanimously affirmed, with costs.
The IAS Court properly granted plaintiff summary judgment on defendant’s guaranty of rent payments under an office lease. Defendant’s vague allegations about an unidentified potential subtenant for the lease did not create a triable issue of fact, given that the prospective tenant is not even identified. Nor is there merit to defendant’s claim that plaintiff wrongfully evicted the tenant in the face of plaintiff’s documentary proof showing that plaintiff obtained a final judgment of possession against the corporate tenant. Concur— Sullivan, J. P., Rosenberger, Wallach, Ross and Rubin, JJ.